DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Introduction
This office action is in response to communication filed on 09/03/2020. Claims 1-20 are pending, and as such, Claims 1-20 have been examined.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/17/2021 and 02/17/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “ease of translation” in claim 10 and 19 is a relative term which renders the claim indefinite. The term “ease of translation” is not defined by the claim, the specification does not provide a standard for measuring the scope of the term, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. “ease” is a subjective term. The “ease of translation” could vary by personal opinion, if one person knows one language better than another person. Also, when comparing two target languages, one may result in higher quality translation while the other may be less resource intensive to translate to. Both of those metrics could be considered “ease”, but would result in opposite choices. The spec does not provide a definition of how “ease” is to be measured .(See MPEP 2173.05(b) IV, for more information on subjective terms).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 6-7, 9-14, 16-17 and 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Independent Claims 1, 11 and 20 recite the limitations “determining, using a machine translation system, a back translation associated with a ground truth translation of a source sentence in a source language to a target language”, “wherein the back translation comprises a translation of the ground truth translation from one or more target languages to the source language;”, “determining, using the sentence preprocessing model, a simplified sentence associated with the source sentence;”, “and updating one or more parameters of the sentence preprocessing model based on the simplified sentence and the back translation”.
Claim 1 also recites “A computer-implemented method for training a sentence preprocessing model, the method comprising”. Claim 11 also recites “One or more non-transitory computer readable media storing instructions that, when executed by one or more processors, cause the one or more processors to perform the steps of”. Claim 20 also recites “A system, comprising: a memory storing one or more software applications; and 42PATENT Attorney Docket No.: NETF0256US1 a processor that, when executing the one or more software applications, is configured to perform the steps of”.
The limitations “determining, using a machine translation system, a back translation associated with a ground truth translation of a source sentence in a source language to a target language”, “wherein the back translation comprises a translation of the ground truth translation from one or more target languages to the source language;”, “determining, using the sentence preprocessing model, a simplified sentence associated with the source sentence;”, “and updating one or more parameters of the sentence preprocessing model based on the simplified sentence and the back translation” as drafted, covers a mental process, as this could be done by mentally or by hand with pen and paper.
This judicial exception is not integrated into a practical application. Claim 1 recites “A computer-implemented method for training a sentence preprocessing model, the method comprising”. These limitations direct towards using a computer for the method, and does not impose any meaningful limits on practicing the abstract idea. Claim 11 recites “One or more non-transitory computer readable media storing instructions that, when executed by one or more processors, cause the one or more processors to perform the steps of”. These limitations direct towards using a computer for the method, and does not impose any meaningful limits on practicing the abstract idea. Claim 20 recites “A system, comprising: a memory storing one or more software applications; and 42PATENT Attorney Docket No.: NETF0256US1 a processor that, when executing the one or more software applications, is configured to perform the steps of”. These limitations direct towards using a computer for the method, and does not impose any meaningful limits on practicing the abstract idea. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The addition of the generic computer components recited above with regard to claims 1, 11 and 20 do not amount to more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Claims 1, 11 and 20 do not recite any additional limitations. The claims as drafted, are not patent eligible.

Dependent Claims 2 and 12 recite the additional limitations of “determining a loss function based on the simplified sentence and the back translation; and determining, based on the loss function, whether a threshold condition is achieved”. These limitations cover mental processes, as they could be done by mentally or by hand with pen and paper.
This judicial exception is not integrated into a practical application as Claims 2 and 12 do not contain any additional limitations. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as Claims 2 and 12 do not contain any additional limitations.

Dependent Claims 3 and 13 recite the additional limitations of “determining, using the machine translation system, a translation of the simplified sentence into the target language”. These limitations cover mental processes, as they could be done by mentally or by hand with pen and paper.
This judicial exception is not integrated into a practical application as Claims 3 and 13 do not contain any additional limitations. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as Claims 3 and 13 do not contain any additional limitations.

Dependent Claims 4 and 14 recite the additional limitations of “assigning, based on one or more metrics, a score to the back translation”. These limitations cover mental processes, as they could be done by mentally or by hand with pen and paper.
This judicial exception is not integrated into a practical application as Claims 4 and 14 do not contain any additional limitations. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as Claims 4 and 14 do not contain any additional limitations.

Dependent Claims 6 and 16 recite the additional limitations of “wherein the score is based on a comparison between the back translation and the ground truth translation”. These limitations cover mental processes, as they could be done by mentally or by hand with pen and paper.
This judicial exception is not integrated into a practical application as Claims 6 and 16 do not contain any additional limitations. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as Claims 6 and 16 do not contain any additional limitations.

Dependent Claims 7 and 17 recite the additional limitations of “assigning, based on one or more metrics, a score to the simplified sentence”. These limitations cover mental processes, as they could be done by mentally or by hand with pen and paper.
This judicial exception is not integrated into a practical application as Claims 7 and 17 do not contain any additional limitations. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as Claims 7 and 17 do not contain any additional limitations.

Dependent Claim 9 recites the additional limitations of “wherein the score is based on a comparison between the simplified sentence and reference simplification data” These limitations cover mental processes, as they could be done by mentally or by hand with pen and paper.
This judicial exception is not integrated into a practical application as Claim 9 does not contain any additional limitations. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as Claim 9 does not contain any additional limitations.

Dependent Claims 10 and 19 recite the additional limitations of “wherein the target language is selected based on at least one of: ease of translation from the source language, or similarity to a low resource language”. These limitations cover mental processes, as they could be done by mentally or by hand with pen and paper.
This judicial exception is not integrated into a practical application as Claims 10 and 19 do not contain any additional limitations. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as Claims 10 and 19 do not contain any additional limitations.

The following gives reasons as to why Claims 5, 8, 15 and 18 were not rejected under USC 101.

Dependent Claims 5 and 15 recite “the one or more metrics include at least one of BLEU”. Using the BLEU metric to score would not be reasonably feasible on pen and paper. Causing the “computer-implemented method” of Claim 5, and the “The one or more non-transitory computer readable media” of Claim 15, to be necessary, and not a mere addition of generic computer components.

Dependent Claims 8 and 18 recite “one or more metrics include at least one of: SARI or BLEU”. Using the BLEU metric to score would not be reasonably feasible on pen and paper. Causing the “computer-implemented method” of Claim 8, and the “The one or more non-transitory computer readable media” of Claim 18, to be necessary, and not a mere addition of generic computer components.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wieting et al. “PARANMT-50M: Pushing the Limits of Paraphrastic Sentence Embeddings with Millions of Machine Translations” hereinafter Wieting(2018).

Regarding Claim 1:
	Wieting(2018) teaches a computer-implemented method for training a sentence preprocessing model, the method comprising: determining, using a machine translation system, a back translation associated with a ground truth translation of a source sentence in a source language to a target language(Pg 1, 1 Introduction, Para 2, Ln 5-9, We use neural machine translation (NMT) to translate the Czech side of a large Czech-English parallel corpus. We pair the English translations with the English references to form paraphrase pairs), 
wherein the back translation comprises a translation of the ground truth translation from one or more target languages to the source language(Pg 1, 1 Introduction, Para 2, Ln 5-9, We use neural machine translation (NMT) to translate the Czech side of a large Czech-English parallel corpus. We pair the English translations with the English references to form paraphrase pairs); 
determining, using the sentence preprocessing model, a simplified sentence associated with the source sentence(Pg 2, Para 2(first full Para), Ln 8-13, paraphrase generation in this paper, finding that a basic encoder-decoder model trained on PARANMT-50M has a canonicalization effect and is able to correct grammar and standardize the input sentence); 
and updating one or more parameters of the sentence preprocessing model based on the simplified sentence and the back translation(Pg 2, Para 2(first full), Ln 8-13, We also explore paraphrase generation in this paper, finding that a basic encoder-decoder model trained on PARANMT-50M has a canonicalization effect and is able to correct grammar and standardize the input sentence).

Regarding Claim 4:
Wieting(2018) teaches the computer-implemented method of claim 1, and Wieting(2018) teaches further comprising: assigning, based on one or more metrics, a score to the back translation(Pg 4, 3.2 Manual Evaluation, Para 1, Ln 3-7, two domain experts annotated a sample of 100 examples from each of five ranges of the Paraphrase Score. They annotated both the strength of the paraphrase relationship and the fluency of the back-translation).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wieting(2018) as applied to claim 1 above, and further in view of Feigenblat et al. (US 10902191 B1).

Regarding Claim 2:
Wieting(2018) teaches the computer-implemented method of claim 1, but Wieting(2018) does not explicitly teach further comprising: determining a loss function based on the simplified sentence and the back translation; and determining, based on the loss function, whether a threshold condition is achieved.
In the same field of Paraphrase Generation, Feigenblat teaches further comprising: determining a loss function based on the simplified sentence and the back translation(Col 7, Ln 27-34, the loss function for the predicted summary is computed based on a comparison of the summary with the corresponding author-generated summary. While Feigenblat does not teach back translation as the author-generated summary, Wieting(2018) does, as it trains a paraphrase generation model using input-paraphrase(back translated) data pairs, as shown in Claim 1); 
and determining, based on the loss function, whether a threshold condition is achieved(Col 7, Ln 27-34, After a suitable number of iterations or after the loss function is below a threshold, for example, the trained ANN…).
It would have been obvious for one skilled in the art, at the effective time of filling, to modify Wieting(2018) with the training of Feigenblat, as it improves the models ability to predict reference answer(Col 7, Ln 27-34, the loss function for the predicted summary is computed based on a comparison of the summary with the corresponding author-generated summary. After….the trained ANN…).

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wieting(2018) as applied to claim 1 above, and further in view of Poornima et al. “Rule based Sentence Simplification for English to Tamil Machine Translation” hereinafter Poornima.

Regarding Claim 3:
Wieting(2018) teaches the computer-implemented method of claim 1, but Wieting(2018) does not teach further comprising: determining, using the machine translation system, a translation of the simplified sentence into the target language.
In the same field of Paraphrase Generation, Poornima teaches further comprising: determining, using the machine translation system, a translation of the simplified sentence into the target language(Pg 5, 4 Results and Discussion, Para 1, Ln 4-6, Same 200 sentences were tested with simplification. 115 sentences are translated correctly after simplification).
It would have been obvious for one skilled in the art, at the effective time of filling, to modify Wieting(2018) with the translation after simplification of Poornima, in order to provide an application to Wieting(2018), in improving performance of a translation system(Pg 1, Abstract, Ln 4-6).

Claim(s) 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wieting(2018) as applied to claim 1 above, and further in view of Wieting et al. “Learning Paraphrastic Sentence Embeddings from Back-Translated Bitext” hereinafter Wieting(2017).

Regarding Claim 5:
	Wieting(2018) teaches the computer-implemented method of claim 4, but Wieting(2018) does not teach wherein the one or more metrics include at least one of BLEU, NIST, METEOR, GLEU, WER, TER, or ROUGE.
	In the same field of Paraphrase Generation, Wieting(2017) teaches wherein the one or more metrics include at least one of BLEU, NIST, METEOR, GLEU, WER, TER, or ROUGE(Pg 3, 3 Neural Machine Translation, Para 3, Ln 1-4, All systems were trained on the available training data from the WMT15 shared translation task….sentence pairs for CS→EN & Ln 14-16, BLEUscores on the WMT2015 test set for each NMTsystem can be seen in Table 3. & Pg 3, Table 3, Language %BLEU Czech→English 19.7).
	It would have been obvious for one skilled in the art, at the effective time of filling, to modify Wieting(2018), with the BLUE scoring of Wieting(2017), as it allows explicit caparison between different data sets as show in(Pg 3, Table 3).

Regarding Claim 6:
Wieting(2018) teaches the computer-implemented method of claim 4, but Wieting(2018) does not teach wherein the score is based on a comparison between the back translation and the ground truth translation.
In the same field of Paraphrase Generation Wieting(2017) teaches wherein the score is based on a comparison between the back translation and the ground truth translation(Pg 3, 3 Neural Machine Translation, Para 3, Ln 1-4, All systems were trained on the available training data from the WMT15 shared translation task….sentence pairs for CS→EN & Ln 14-16, BLEUscores on the WMT2015 test set for each NMTsystem can be seen in Table 3. & Pg 3, Table 3, Language %BLEU Czech→English 19.7).
It would have been obvious for one skilled in the art, at the effective time of filling, to modify Wieting(2018), with the BLUE scoring of Wieting(2017), as it allows explicit caparison between different data sets as show in(Pg 3, Table 3).

Claim(s) 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wieting(2018) as applied to claim 1 above, and further in view of Xu et al. “Optimizing Statistical Machine Translation for Text Simplification” hereinafter Xu.

Regarding Claim 7:
Wieting(2018) teaches the computer-implemented method of claim 1, but Wieting(2018) does not teach further comprising: assigning, based on one or more metrics, a score to the simplified sentence.
In the same field of Paraphrase generation, Xu teaches further comprising: assigning, based on one or more metrics, a score to the simplified sentence(Pg 3, 3.1 Simplification-specific, Para 1, Ln 7-13, previous work on text simplification has only used BLEU for tuning….We propose two new light-weight metrics instead…and SARI that implicitly measures it by comparing against the input and references. Pg 4, Para 4, Ln 1, The corresponding SARI scores).
It would have been obvious for one skilled in the art, at the effective time of filling, to modify Wieting(2018) with the SARI evaluation metric of Xu, as it gives explicit measurements on the quality of the output of the model, allowing for comparisons(Pg 4, Para 1, Ln 3-5, & Pg 4, Para 5, Ln 1-2, the corresponding SARI scores….).

Regarding Claim 8:
The combination of Wieting(2018) and Xu teaches the computer-implemented method of claim 7, but Wieting(2018) does not teach wherein the one or more metrics include at least one of: SARI or BLEU.
In the same field of Paraphrase Generation, Xu teaches wherein the one or more metrics include at least one of: SARI or BLEU(Pg 3, 3.1 Simplification-specific, Para 1, Ln 7-13, previous work on text simplification has only used BLEU for tuning….We propose two new light-weight metrics instead…and SARI that implicitly measures it by comparing against the input and references. Pg 4, Para 4, Ln 1, The corresponding SARI scores).
It would have been obvious for one skilled in the art, at the effective time of filling, to modify the combination of Wieting(2018) and Xu with the SARI evaluation metric of Xu, as it gives explicit measurements on the quality of the output of the model, allowing for comparisons(Pg 4, Para 1, Ln 3-5, & Pg 4, Para 5, Ln 1-2, the corresponding SARI scores….).

Regarding Claim 9:
The combination of Wieting(2018) and Xu teaches the computer-implemented method of claim 7, but Wieting(2018) does not teach wherein the score is based on a comparison between the simplified sentence and reference simplification data.
In the same field of Paraphrase Generation, Xu teaches wherein the score is based on a comparison between the simplified sentence and reference simplification data(Pg 3, 3.1 Simplification-specific, Para 1, Ln 7-13, previous work on text simplification has only used BLEU for tuning….We propose two new light-weight metrics instead…and SARI that implicitly measures it by comparing against the input and references. Pg 4, Para 4, Ln 1, The corresponding SARI scores.  Pg 4, Fig 1, System output and Human references).
It would have been obvious for one skilled in the art, at the effective time of filling, to modify the combination of Wieting(2018) and Xu with the SARI evaluation metric of Xu, as it gives explicit measurements on the quality of the output of the model, allowing for comparisons(Pg 4, Para 1, Ln 3-5, & Pg 4, Para 5, Ln 1-2, the corresponding SARI scores….).

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wieting(2018) as applied to claim 1 above, and further in view of Karakanta et al. “Neural machine translation for low-resource languages without parallel corpora” hereinafter Karakanta.

Regarding Claim 10:
Wieting(2018) teaches the computer-implemented method of claim 1, wherein the target language is selected(Pg 3, 3.1 Choosing a Data Source, para 4, Ln 1-2, For all of these reasons, we chose the CzEng corpus), but does not explicitly teach based on at least one of: ease of translation from the source language, or similarity to a low resource language.
In the same field of machine translation, Karakanta teaches the target language is selected based on at least one of: ease of translation from the source language, or similarity to a low resource language(similarity: Pg 5, 3.1 Choice of languages, Para 1, Ln 6-11, Russian was chosen as the related, high-resource language. Both Russian and Belarusian belong to the East Slavic family of languages and they share a high degree of mutual intelligibility. Russian is a good candidate for our task, i.e. translation LRL↔EN……since there is a large amount of training data between English–Russian).
It would have been obvious for one skilled in the art, at the effective time of filling, to modify Wieting(2018), with the choice of target language being based on similarity to a low resource language, as it enables translation between a language, and a low resource language, which have no language pairs(Abstract 4-8).

Claim(s) 11, 12, 14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wieting(2018), and further in view of Feigenblat.

Regarding Claim 11:
	Wieting(2018) teaches determining, using a machine translation system, a back translation associated with a ground truth translation of a source sentence in a source language to a target language(Pg 1, 1 Introduction, Para 2, Ln 5-9, We use neural machine translation (NMT) to translate the Czech side of a large Czech-English parallel corpus. We pair the English translations with the English references to form paraphrase pairs), 
wherein the back translation comprises a translation of the ground truth translation from one or more target languages to the source language(Pg 1, 1 Introduction, Para 2, Ln 5-9, We use neural machine translation (NMT) to translate the Czech side of a large Czech-English parallel corpus. We pair the English translations with the English references to form paraphrase pairs); 
determining, using the sentence preprocessing model, a simplified sentence associated with the source sentence(Pg 2, Para 2(first full Para), Ln 8-13, paraphrase generation in this paper, finding that a basic encoder-decoder model trained on PARANMT-50M has a canonicalization effect and is able to correct grammar and standardize the input sentence); 
and updating one or more parameters of the sentence preprocessing model based on the simplified sentence and the back translation(Pg 2, Para 2(first full), Ln 8-13, We also explore paraphrase generation in this paper, finding that a basic encoder-decoder model trained on PARANMT-50M has a canonicalization effect and is able to correct grammar and standardize the input sentence).
	Wieting(2018) does not teach one or more non-transitory computer readable media storing instructions that, when executed by one or more processors, cause the one or more processors to perform the steps of.
	In the same field of Paraphrase Generation, Feigenblat teaches one or more non-transitory computer readable media storing instructions that, when executed by one or more processors, cause the one or more processors to perform the steps of(Col 1, Ln 49-54, a computer program product for generating a summary of a text document can include a computer readable storage medium having program instructions embodied therewith, wherein the computer readable storage medium is not a transitory signal per se. The program instructions can be executable by a processor to cause the processor to).
	It would have been obvious for one skilled in the art, at the effective time of filling, to modify Wieting(2018) with the computer components of Feigenblat, as it provides a system to carry out the aspects of the invention(Col 11, Ln 5-10).

	Regarding Claim 12:
The combination of Wieting(2018) and Feigenblat teaches the one or more non-transitory computer readable media of claim 11, but Wieting(2018) does not teach further comprising: determining a loss function based on the simplified sentence and the back translation; and determining, based on the loss function, whether a threshold condition is achieved.
	In the same field of Paraphrase Generation, Feigenblat teaches further comprising: determining a loss function based on the simplified sentence and the back translation(Col 7, Ln 27-34, the loss function for the predicted summary is computed based on a comparison of the summary with the corresponding author-generated summary. While Feigenblat does not teach back translation as the author-generated summary, Wieting(2018) does, as it trains a paraphrase generation model using input-paraphrase(back translated) data pairs, as shown in Claim 1); 
and determining, based on the loss function, whether a threshold condition is achieved(Col 7, Ln 27-34, After a suitable number of iterations or after the loss function is below a threshold, for example, the trained ANN…).
It would have been obvious for one skilled in the art, at the effective time of filling, to modify the combination of Wieting(2018) and Feigenblat with the training of Feigenblat, as it improves the models ability to predict reference answer(Col 7, Ln 27-34, the loss function for the predicted summary is computed based on a comparison of the summary with the corresponding author-generated summary. After….the trained ANN…).

	Regarding Claim 14:
	The combination of Wieting(2018) and Feigenblat teaches the one or more non-transitory computer readable media of claim 11, and Wieting(2018) teaches further comprising: assigning, based on one or more metrics, a score to the back translation(Pg 4, 3.2 Manual Evaluation, Para 1, Ln 3-7, two domain experts annotated a sample of 100 examples from each of five ranges of the Paraphrase Score. They annotated both the strength of the paraphrase relationship and the fluency of the back-translation).

Regarding Claim 20:
Wieting(2018) teaches determining, using a machine translation system, a back translation associated with a ground truth translation of a source sentence in a source language to a target language(Pg 1, 1 Introduction, Para 2, Ln 5-9, We use neural machine translation (NMT) to translate the Czech side of a large Czech-English parallel corpus. We pair the English translations with the English references to form paraphrase pairs), 
wherein the back translation comprises a translation of the ground truth translation from one or more target languages to the source language(Pg 1, 1 Introduction, Para 2, Ln 5-9, We use neural machine translation (NMT) to translate the Czech side of a large Czech-English parallel corpus. We pair the English translations with the English references to form paraphrase pairs); 
determining, using the sentence preprocessing model, a simplified sentence associated with the source sentence(Pg 2, Para 2(first full Para), Ln 8-13, paraphrase generation in this paper, finding that a basic encoder-decoder model trained on PARANMT-50M has a canonicalization effect and is able to correct grammar and standardize the input sentence); 
and updating one or more parameters of the sentence preprocessing model based on the simplified sentence and the back translation(Pg 2, Para 2(first full), Ln 8-13, We also explore paraphrase generation in this paper, finding that a basic encoder-decoder model trained on PARANMT-50M has a canonicalization effect and is able to correct grammar and standardize the input sentence).
Wieting(2018) does not teach a system, comprising: a memory storing one or more software applications; and 42PATENT Attorney Docket No.: NETF0256US1 a processor that, when executing the one or more software applications, is configured to perform the steps of.
In the same field of Paraphrase Generation, Feigenblat teaches a system, comprising: a memory storing one or more software applications; and 42PATENTAttorney Docket No.: NETF0256US1 a processor that, when executing the one or more software applications, is configured to perform the steps of (Col 1, Ln 49-54, a computer program product for generating a summary of a text document can include a computer readable storage medium having program instructions embodied therewith, wherein the computer readable storage medium is not a transitory signal per se. The program instructions can be executable by a processor to cause the processor to).
	It would have been obvious for one skilled in the art, at the effective time of filling, to modify Wieting(2018) with the computer components of Feigenblat, as it provides a system to carry out the aspects of the invention(Col 11, Ln 5-10).

Claim(s) 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Wieting(2018) and Feigenblat, as applied to claim 1 above, and further in view of Wieting(2017).

Regarding Claim 15:
The combination of Wieting(2018) and Feigenblat teaches the one or more non-transitory computer readable media of claim 14, but Wieting(2018) does not teach wherein the one or more metrics include at least one of BLEU, NIST, METEOR, GLEU, WER, TER, or ROUGE.
In the same field of Paraphrase Generation, Wieting(2017) teaches wherein the one or more metrics include at least one of BLEU, NIST, METEOR, GLEU, WER, TER, or ROUGE(Pg 3, 3 Neural Machine Translation, Para 3, Ln 1-4, All systems were trained on the available training data from the WMT15 shared translation task….sentence pairs for CS→EN & Ln 14-16, BLEUscores on the WMT2015 test set for each NMTsystem can be seen in Table 3. & Pg 3, Table 3, Language %BLEU Czech→English 19.7).
	It would have been obvious for one skilled in the art, at the effective time of filling, to modify the combination of Wieting(2018) and Feigenblat, with the BLUE scoring of Wieting(2017), as it allows explicit caparison between different data sets as show in(Pg 3, Table 3).

Regarding Claim 16:
The combination of Wieting(2018) and Feigenblat teaches the one or more non-transitory computer readable media of claim 14, but Wieting(2018) does not teach wherein the score is based on a comparison between the back translation and the ground truth translation.
In the same field of Paraphrase Generation Wieting(2017) teaches wherein the score is based on a comparison between the back translation and the ground truth translation(Pg 3, 3 Neural Machine Translation, Para 3, Ln 1-4, All systems were trained on the available training data from the WMT15 shared translation task….sentence pairs for CS→EN & Ln 14-16, BLEUscores on the WMT2015 test set for each NMTsystem can be seen in Table 3. & Pg 3, Table 3, Language %BLEU Czech→English 19.7).
It would have been obvious for one skilled in the art, at the effective time of filling, to modify the combination of Wieting(2018) and Feigenblat, with the BLUE scoring of Wieting(2017), as it allows explicit caparison between different data sets as show in(Pg 3, Table 3).

Claim(s) 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Wieting(2018) and Feigenblat, as applied to claim 1 above, and further in view of Xu.

Regarding Claim 17
The combination of Wieting(2018) and Feigenblat teaches the one or more non-transitory computer readable media of claim 11, but Wieting(2018) does not teach further comprising: assigning, based on one or more metrics, a score to the simplified sentence.
In the same field of Paraphrase generation, Xu teaches further comprising: assigning, based on one or more metrics, a score to the simplified sentence(Pg 3, 3.1 Simplification-specific, Para 1, Ln 7-13, previous work on text simplification has only used BLEU for tuning….We propose two new light-weight metrics instead…and SARI that implicitly measures it by comparing against the input and references. Pg 4, Para 4, Ln 1, The corresponding SARI scores).
It would have been obvious for one skilled in the art, at the effective time of filling, to modify The combination of Wieting(2018) and Feigenblat with the SARI evaluation metric of Xu, as it explicitly measures the quality of the model(Pg 4, Para 1, Ln 3-5).

Regarding Claim 18:
The combination of Wieting(2018) and Feigenblat teaches the one or more non-transitory computer readable media of claim 17, but Wieting(2018) does not teach wherein the one or more metrics include at least one of: SARI or BLEU.
In the same field of Paraphrase Generation, Xu teaches wherein the one or more metrics include at least one of: SARI or BLEU(Pg 3, 3.1 Simplification-specific, Para 1, Ln 7-13, previous work on text simplification has only used BLEU for tuning….We propose two new light-weight metrics instead…and SARI that implicitly measures it by comparing against the input and references. Pg 4, Para 4, Ln 1, The corresponding SARI scores).
It would have been obvious for one skilled in the art, at the effective time of filling, to modify the combination of Wieting(2018), Feigenblat and Xu with the SARI evaluation metric of Xu, as it explicitly measures the as it explicitly measures the quality of the model(Pg 4, Para 1, Ln 3-5).

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Wieting(2018) and Feigenblat as applied to claim 11 above, and further in view of Karakanta.

Regarding Claim 19:
The combination of Wieting(2018) and Feigenblat teaches the one or more non-transitory computer readable media of claim 11, and Wieting teaches wherein the target language is selected(Pg 3, 3.1 Choosing a Data Source, para 4, Ln 1-2, For all of these reasons, we chose the CzEng corpus), but does not teach based on at least one of: ease of translation from the source language, or similarity to a low resource language.
In the same field of Machine translation Karakanta teaches the target language is selected based on at least one of: ease of translation from the source language, or similarity to a low resource language(similarity: Pg 5, 3.1 Choice of languages, Para 1, Ln 6-11, Russian was chosen as the related, high-resource language. Both Russian and Belarusian belong to the East Slavic family of languages and they share a high degree of mutual intelligibility. Russian is a good candidate for our task, i.e. translation LRL↔EN……since there is a large amount of training data between English–Russian).
It would have been obvious for one skilled in the art, at the effective time of filling, to modify Wieting(2018), with the choice of target language being based on similarity to a low resource language, as it enables translation between a source language, and a low resource language, which have no language pairs(Abstract 4-8).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mallinson et al. “Paraphrasing Revisited with Neural Machine Translation”
Paraphrase generation using bilingual pivoting.
Zeng et al. “User-Oriented Paraphrase Generation With Keywords Controlled Network”
Paraphrase Generator trained on data created using machine translation and bilingual pivoting.
Cho et al. “Paraphrase Generation for Semi-Supervised Learning in NLU”
Paraphrase Generator trained on data created using machine translation and bilingual pivoting, as well as user generated data.
Kajiwara et al. “MIPA: Mutual Information Based Paraphrase Acquisition via Bilingual Pivoting”
Paraphrase generation using bilingual pivoting and ranking metric.
	Ganitkevitch et al. “PPDB: The Paraphrase Database”
Paraphrase database generation using bilingual pivoting
	Leidner et al. (US 20180329883 A1)
Paraphrase Generation.
	Gupta et al. (CN 109388691 A)
Paraphrase generation and back translation.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER G MARLOW whose telephone number is (571)272-4536. The examiner can normally be reached Monday - Thursday 11:00 am - 9:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richmond Dorvil can be reached on (571)272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER G MARLOW/Assistant Examiner, Art Unit 2658                                                                                                                                                                                                        
/RICHEMOND DORVIL/Supervisory Patent Examiner, Art Unit 2658